Citation Nr: 1736312	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-26 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypothyroidism, to include as secondary to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1965 to April 1967, to include combat service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
	
With respect to the increased rating for PTSD claim, in the Veteran's August 2013 substantive appeal to the Board (via VA Form 9), he specified that he only wished to appeal the service connection for hypothyroidism claim.  As such, the increased rating for PTSD claim is not currently before the Board.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. § 20.202 (2016) (allowing substantive appeal to specifically indicate issues being appealed).

The Board acknowledges that prior to certification and following the July 2013 Statement of the Case (SOC), additional evidence was associated with the claims file.  Although some of the additional evidence consists of VA treatment records referencing hypothyroidism, the Board finds that this evidence is not pertinent to the appeal because it is essentially cumulative of the other evidence in the claims file indicating the Veteran currently has hypertension and does not relate to the dispositive issue of the etiology of the hypertension.  Consequently, a remand for a supplemental SOC pursuant to 38 C.F.R. § 19.31(b)(1) (2016) (requiring issuance of a SSOC when the AOJ receives additional pertinent evidence after a SOC or the most recent SSOC has been issued and before the appeal is certified to the Board) is not required.  See Lamb v. Principi, 22 Vet. App. 227, 234 (2008) (remand not required when it would serve no useful purpose); Winters v. West, 12 Vet.App. 203, 208 (1999) (en banc) ("[A] remand is not required in those situations where doing so would result in the imposition of unnecessary burdens on the [Board] without the possibility of any benefits flowing to the appellant."); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").

In March 2015, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  In a September 2016 letter, the Veteran was informed that he was scheduled for a Travel Board hearing in October 2016.  However, according to the Board of Veterans' Appeals Veterans Appeals Control and Locator System (VACOLS), the Veteran failed to appear for the scheduled hearing.  To date, he has neither shown good cause for his failure to appear nor requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2016).

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

Hypothyroidism did not manifest during service, within the one year presumptive period or for many years thereafter, is unrelated to service, and is neither caused nor aggravated by service-connected PTSD.


CONCLUSION OF LAW

The criteria for establishing service connection for hypothyroidism have not been met on a secondary or other basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The RO's February 2010 notice letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016).

VA also satisfied its duty obtain a medical opinion when required.  The Veteran was afforded a VA examination in April 2013.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

II. Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection for any particular disability on a direct incurrence basis, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a), (b) (2016).
 
In addition, certain chronic diseases, including hypothyroidism, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of chronicity or continuity of symptomatology under 38 C.F.R. § 3.303(b) rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  Endocrinopathies are chronic diseases and hypothyroidism is an endocrinopathy.  Where a chronic disease is noted in service or during the presumptive period but chronicity is not adequately supported, a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran claims to have hypothyroidism secondary to service-connected PTSD.  See March 2010 VA Form 21-4138; August 2013 VA Form 9.  

Service treatment records contain no complaints of or treatment for hypothyroidism.  On April 1967 separation, a clinical evaluation of the endocrine system was normal.

Post-service records document hypothyroidism as an active problem since 2004.  In 2003 the Veteran established VA care to treat hypothyroidism.  June 2006 VA treatment records provided an assessment of hypothyroidism and recommended that the Veteran continue the current dosage of medication.

In a December 2010 letter, a private physician noted that the Veteran had diagnoses of hypertension and thyroid disease since 1975, and  a history of military service in Vietnam.  The examiner opined that "there is a possibility that he may have been exposed to unknown warfare chemicals and that posttraumatic stress disorder and diagnosed medical problems might all be related to his service in Vietnam War."  No further rationale was provided.

Additional post-service VA treatment records continue to list hypothyroidism as an active problem.  In August 2011, an assessment of hypothyroidism was provided and the treating physician recommended that the Veteran continue his current medication.  In March 2012 an assessment of hypothyroidism was again provided.

The Veteran was afforded a VA examination in April 2013.  He reported a history of hyperthyroidism treated with radioactive iodine since 1975.  A diagnosis of hypothyroidism since 1975 was provided.  Based on a review of the claims file and in-person examination, the examiner opined that the Veteran's current hyperthyroidism was less likely than not (less than 50 percent probability) incurred in or caused by service.  As rationale, the examiner stated that the Veteran was diagnosed with hyperthyroidism eight years after service.  In reference to the claim that hypothyroidism is secondary to service-connected PTSD, the examiner also provided a negative nexus opinion.  As rationale, the examiner stated that hypothyroidism is a disease of the thyroid that has multiple etiologies, however, mental health disorders, to include PTSD, do not cause hypothyroidism.  The examiner explained that there is no pathophysiological relationship between PTSD and hypothyroidism.  With respect to aggravation, the examiner opined that service-connected PTSD did not aggravate hypothyroidism because, again, there is no  pathophysiological relationship between mental disorders and thyroid function.  The examiner explained that treatment prescription records do not show a change in thyroid medication dosage for the past 10 years, thus, the Veteran has been taking the same thyroid medication dosage prior to, and after, he was diagnosed with PTSD.  The examiner stated that PTSD has no effect on metabolism, thyroid hormone medication, or thyroid glandular function.   

The Board finds the April 2013 VA medical opinion indicating a lack of a relationship, to include on an aggravation basis, between the Veteran's current hypothyroidism disability and service-connected PTSD is of significant probative value.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, the opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  

The Board has also considered the lay assertions of record, including the contentions of the Veteran in support of a nexus.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's statements as to the etiology of his hypothyroidism is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the extent that the Veteran is competent to opine on these questions, the Board finds that the specific, reasoned opinion of the April 2013 VA examiner is of greater probative weight than the Veteran's more general lay assertions, to include those relating to aggravation.

To the extent that a theory of entitlement to service connection on a direct basis has been raised with regard to hypothyroidism, the evidence weighs against the claims.  The normal separation examination report, lack of hypothyroidism until 1975, and the negative April 2013 VA nexus opinion all weigh against this theory.  Although the December 2010 private physician opined that "there is a possibility that he may have been exposed to unknown warfare chemicals and that posttraumatic stress disorder and diagnosed medical problems might all be related to his service in Vietnam War," the Board finds this opinion speculative as it is unclear whether the opinion is in reference to hypertension or thyroid disease.  In this regard, the December 2010 private physician vaguely references "diagnosed medical problems."  Moreover, the physician only indicated the possibility of a relationship, and the opinion is therefore stated in terms that are too uncertain to warrant probative weight. Hood v. Shinseki, 23 Vet.App. 295, 298-99 (2009) (medical opinion is speculative when it uses equivocal language such as "could" or "might," without any other rationale or supporting data); Polovick v. Shinseki, 23 Vet.App. 48, 54 (2009) (doctor's statement that veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet.App. 185, 187 (1999) (use of term "could," without other rationale or supporting data, is speculative); Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (use of the phrase "could not rule out" was too speculative to establish medical linkage).

Finally, the above evidence reflects that hypothyroidism did not manifest and was not noted in service such that 38 C.F.R. § 3.303(b) would be for application, and hypothyroidism did not manifest within the one year presumptive such that service connection would be warranted pursuant to 38 U.S.C.A. § 1112(a) and 38 C.F.R. §§ 3.307(a) and 3.309(a).

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for service connection for hypothyroidism.  Accordingly, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypothyroidism, to include as secondary to service-connected PTSD, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


